232 Ga. 711 (1974)
208 S.E.2d 812
McCARTY
v.
WIGGINS.
28805.
Supreme Court of Georgia.
Submitted April 9, 1974.
Decided September 6, 1974.
Guy B. Scott, Jr., for appellant.
Grady C. Pittard, Jr., for appellee.
GUNTER, Justice.
This is an appeal from a judgment that held appellant in contempt of court for failing to comply with the provisions of a divorce and alimony judgment. Appellant has enumerated two errors, both are without merit, and the judgment below must be affirmed.
1. Appellant's first contention is that the trial court was without jurisdiction because the appellant was not given notice of the contempt trial. The record shows clearly that appellant's counsel was given notice, appellant's counsel appeared at the contempt trial, and the only reason given for appellant's absence at the trail was that his attorney stated that a letter from the attorney to his client had been returned marked "Addressee Unknown." The record shows that the appellant was served personally in the contempt case on June 2, 1973, and that he filed a sworn answer in the contempt case on June 11, 1973. The record further shows that the contempt trial had previously been continued at the request of appellant's counsel. Under these circumstances the trial court had jurisdiction to proceed with the trial. See Roberts v. Roberts, 226 Ga. 203 (173 SE2d 675), and Tootle v. Player, 225 Ga. 431 (169 SE2d 340).
2. The second enumerated error attacks the contempt judgment on its merits. The divorce and alimony judgment had provided that the wife would have title to the family residence, and that the appellant was to pay house payments, insurance, and taxes on the house "for so long as he shall be legally obligated to furnish support and maintenance of his said minor children."
*712 Appellant contends that since his wife has remarried, he does not have to make the house payments to the lending institution. It should be obvious that the wife's remarriage did not terminate appellant's obligation to support his minor children. This record shows that the trial court's judgment was correct.
Judgment affirmed. All the Justices concur.